Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: amendments after non-final action filed on 09/29/2021.
Claims 1-11, 13 and 15-22 are still pending.
Response to Arguments
Applicant's amendments filed 09/29/2021 have been considered and entered. Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “device printing” and “driver printing” specifics as discussed by applicant on page 8 of remarks are positively recited in entirety in the claims) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). For instance, firstly, four references are not a lot of references especially if they all the prior arts are in the same endeavor, are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that cited prior arts, in particular, reference Henig fails to explicitly teach the limitation that “control the communicator to transmit a signal to the host device requesting to stop transmission of the data corresponding to the printable content” as recited in claim 1. Applicant argues firstly that Henig uses XON/XOFF signals and using just the XOFF signal would change the principle of Henig and would teach away from the invention. Secondly, that Henig sends the XOFF signal is response to not being able to process data fast enough and not due the claimed feature where stop signal is sent when one copy of data is stored in memory.
In reply, examiner asserts that Henig was particularly cited just to show that when memory buffer couldn’t handle the data getting stored in memory buffer, control to specifically transmit an XOFF signal to the host computer device by the printer to stop sending printing data until further notice, paragraph 6.
Now, the claim only requires a sending an OFF or stop signal. Henig relays that teaching. There is no requirement in the claim which requires a use of ON signal or resume signal of Henig. One with ordinary skill in the art can successfully take the teaching of providing an OFF signal when some condition related to memory arises which 
Furthermore, the teaching of sending a stop signal when memory condition is fulfilled is commonly well known in the art. For instance, other related prior art, Bhagwat et al., US 6,742,041 – teaches sending stop pumping request to stop the transmission of print data when memory reaches a limit.
Moreover, in response to applicant’s arguments that Henig and others sent the stop signal in response to other reasons and not really due to memory having stored a one copy of data, examiner asserts that Sawano references successfully teaches that when there is enough memory to save the data for one copy of print data as received to be stored, then same data is used to print the second and subsequent copies without the need for requiring re-transmission of the same data for the subsequent copies from the host, col 7, lines 18 – col. 8, line 17. It does not send any transmission requests to the host for receiving more data when that happens but the only thing, Sawano doesn’t teach is sending a specific stop signal to host instead of not sending transmission requests.
And for that the teaching of Henig was brought to teach the dedicated stop signal can be sent by the printer when no transmission of data is required from the host device.
There is no change in principle of operation in doing that.
Applicant again further argues the pair of XON/XOFF signals of Henig and insists that not considering both the ON and OFF signals would not be appropriate and would affect the operation of Henig. The pair of signals must be used together.

Applicant again present same arguments that Henig sent the stop signal for different reasons that the claimed invention, to which the examiner responds that this has been discussed in detail in regards to Sawano in view of Henig above.
Applicant’s rest of the arguments regarding dependent claims are based on same arguments pertaining to missing independent claim features and therefore are rendered moot in view of the above explanations as provided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al., US 6,160629 in view of Lester et al., US 2003/0206315 further in view of Sawano, US 7,019,854 further in view of Henig, US 2011/0185096.
laser printer 10, fig. 2) comprising: 
an image former (print engine 20, fig. 3); 
a memory (RAM 32/disk drive 30, fig. 3);
a communicator (input /output SIO 26, fig. 3) (col. 4, lines 5-10) to receive a print request to print N copies of a printable content and to sequentially receive data corresponding to the printable content from a host device (computer 12) (see fig. 5, col. 5, lines 33-54, note that requested number of plurality of copies (N copies) are printed upon user’s print request and wherein data consisting of one single sequential copy for printing is received by the printer 10 from host device computer 12, col. 3, line 63 – col. 4, line 4); 
a controller (controller 22, fig. 2) to:
convert the sequentially received data into print data to be printable by the image former (col. 4, lines 30-36, note that sequentially received data of one copy from computer 12 which is stored in RAM 32 is converted into printable data which is then printed upon user’s request into one or multiple copies by printer 10, col. 5, lines 1-44); 
sequentially store the print data (col. 5, lines 1-5 and claim 1) in the memory (RAM 32/disk drive 30, fig. 3) and control the image former to print the print data stored in the memory (see fig. 5, col. 5, lines 1-44, note that requested number of plurality of copies are printed based on data consisting of one single sequential copy for printing stored in the memory such as disk drive 30), 
note that controller of printer automatically determines whether there is enough predetermined storage space in the memory to be able to store the print data of one single copy or if space is needed to be created by deleting an old stored copy, col. 5, lines 1-10, col. 6, lines 12-58), and
in response to determining that the print data corresponding to the one copy of the printable content is stored in the memory (note that when it is determined that there is enough predetermined space to store the single copy of another job with or without the deletion operation, col. 5, lines 1-10, col. 6, lines 48-55),
control the image former to print the N copies of the printable content using the print data corresponding to the one copy of the printable content stored in the memory (note that “If the Proof and Hold version is selected as shown in FIG. 4C, the first copy of the document is printed and the remaining copies are stored on printer 10 in temporary storage 42 so that the user can subsequently print the additional copies at the printer”, in other words, the multiple or plurality of copies (N copies) are printed later by the print engine using the print data of one copy (first copy) stored in storage, see col. 5, lines 40-44).
Tang fails to explicitly disclose to sequentially receive data corresponding to  printable content; convert the sequentially received data into print data; sequentially store print data, during the printing of the print data, determine whether print data corresponding to one copy of the printable content is stored in the memory, in response to determining that the print data corresponding to the one copy of the printable content is stored in the memory, print the N copies of the printable content using the print data corresponding to the one copy of the printable content stored in the memory, and control the communicator to transmit a signal to the host device requesting to stop transmission of the data 
However, Lester teaches to sequentially receive data corresponding to printable content from a host device (paragraphs 19, note that the host computer 102 sends a print job to printer 101 and when printer sequentially receives pages 1-3 to be printer five times, paragraph 21 or when printer is low cost one without onboard storage, the printer then receives one page at a time in sequential order from host, paragraph 22); 
convert the sequentially received data (step 410, fig. 4) into print data to be printable by image former (paragraphs 20-21, note that sequentially received data of pages 1-3 is converted and printed 5 times as five hard copies); 
sequentially store print data and print the data stored (paragraph 21, note that sequentially received data of pages 1-3 is stored and printed 5 times as five hard copies using the storage data)
during the printing of the print data, determine whether print data corresponding to one copy of the printable content is stored in the memory (printer’s onboard storage (RAM/ROM), paragraphs 18, 21) (paragraphs 20-22, 35, note that when it is determined that printer is low cost one without onboard storage, therefore, during printing, printer then receives one page at a time in sequential order from host or external storage since printer does not have its own onboard memory to be able to store print data corresponding to one copy (mopying is not possible)), and 
in response to determining that the print data corresponding to the one copy of the printable content is stored in the memory, print N copies of the printable content using the print data corresponding to the one copy of the printable content stored in the memory (once determination is done that multiple copies are required and at least one copy of data (paragraph 17) is stored on printer’s onboard storage or external storage, then the multiple copies (N copies) are printed using the data of that one copy as stored, paragraphs 21, 35).
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include the sequential data receiving, storing and printing techniques as taught by Lester. The motivation for the skilled artisan in doing so is to be able to effectively print multiple copies from single copy by converting the image data into raster bits and transmitting the raster bits to an external file storage as taught by Lester at paragraph 7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Tang with Lester to reach the aforementioned advantage.
Combination of Tang with Lester fails to further explicitly teach to control the communicator to transmit a signal to the host device requesting to stop transmission of the data corresponding to the printable content, and in response to determining that the print data corresponding to the one copy of the printable content is not stored in the memory, control the communicator to continue sequentially receiving data corresponding to each of the N copies of the printable content and control the image former to print the 
However, Sawano teaches during the printing of the print data, determine whether print data corresponding to one copy of the printable content is stored in the memory (see fig 3 (S2, S6, S14), col 6, lines 55-65 – determine when the memory device cannot save any more of received print data, the memory stops saving print data and stores the page numbers of unsaved print data (i.e. determines first copy of print data is not stored in memory), 
in response to determining that the print data corresponding to the one copy of the printable content is stored in the memory, control the image former to print the N copies of the printable content using the print data corresponding to the one copy of the printable content stored in the memory (see fig. 3 (S6 (NO), S10 (NO), S2 (NO), S11-S12), Fig 4, col 7, lines 18-28 – if it is determined first copy of print data received does not exceed saving capacity of memory device, reading out the saved print data to be printed for the second and subsequent copies), and control the communicator to not request the host device requesting for re-transmission of the data corresponding to the printable content (again note that if it is determined that there is enough memory to save the data for the first copy of print data received from the host and that it does not exceed saving capacity of memory device,  then the request for re-transmission of the data for the subsequent copies is not made to the host instead reading out the saved print data of the first copy to be printed for the second and subsequent copies, as explained in detail at col 7, lines 18 – col. 8, line 17),
see fig. 3, S2, S14-S18, Fig 4, col 7, lines 18-43, col 7, line 61-col 8, line 17 – when the number of pages stored in the memory device does not equal the total number of copies, request re-transmission of the print data unsaved and to sequentially receive the remaining data for the number of copies as desired and then print the remaining pages of the second and subsequent copies data), 
wherein N is an integer that is greater than or equal to 2 (see col 6, lines 30-38, col 7, lines 49-53 – second and subsequent copies, printing is carried out by re-transmitting from the host device unsaved print data).
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include the sequential data receiving, storing and printing techniques as taught by Lester and printing techniques for printing multiple copies by respectively receiving data for each copy when memory cannot store data as taught by Sawano. The motivation for the skilled artisan in doing so is to be able to effectively print multiple copies from single copy by converting the image data into raster bits and transmitting the raster bits to an external file storage as taught by Lester at paragraph 7 and to have a printing system which stores all print data in memory means when the volume of the print data is small, and which can utilize the print data stored in the memory means even when overflow occurs, and also to be able to freely change the combination of the stored data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Tang with Lester and Sawano to reach the aforementioned advantage.
Combination of Tang with Lester and Sawano fails to further explicitly teach depending upon a memory data storing condition, control to specifically transmit a signal to the host device requesting to stop transmission of the data corresponding to the printable content.
However, Henig teaches depending upon a memory data storing condition, control to specifically transmit a signal to the host device requesting to stop transmission of the data corresponding to the printable content (the dedicated stop signal, XOFF, can be sent by the printer when no transmission of data is required from the host device. For instance, “XOFF” signal is transmitted from printer to host computer to stop transmission of the data corresponding to the printable content, paragraph 6).
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include the sequential data receiving, storing and printing techniques as taught by Lester and printing techniques for printing multiple copies by respectively receiving data for each copy when memory cannot store data as taught by Sawano and stop signal transmitting techniques as taught by Henig. The motivation for the skilled artisan in doing so is to be able to effectively print multiple copies from single copy by converting the image data into raster bits and transmitting the raster bits to an external file storage as taught by Lester at paragraph 7 and to have a printing system which stores 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Tang with Lester, Sawano and Henig to reach the aforementioned advantage.
Regarding claim 2, Combination of Tang with Lester further teaches wherein, for the determining that the print data corresponding to the one copy of the printable content is stored in the memory, the controller is to determine whether the memory stores the print data corresponding to the one copy of the printable content (Tang, note that when it is determined that there is enough predetermined space to store the single copy of another job with or without the deletion operation, col. 5, lines 1-10, col. 6, lines 48-55  then “If the Proof and Hold version is selected as shown in FIG. 4C, the first copy of the document is printed and the remaining copies are stored on printer 10 in temporary storage 42 so that the user can subsequently print the additional copies at the printer”, in other words, the multiple or plurality of copies are printed later by the print engine using the print data of one copy (first copy) stored in storage, see col. 5, lines 40-44 and Lester, once determination is done that multiple copies are required and at least one copy of data (paragraph 17) is stored on printer’s onboard storage or external storage, then the multiple copies are printed using the data of that one copy as stored, paragraphs 21, 35).
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include the storing techniques as taught by Lester. The motivation for the skilled artisan in doing so is to be able to effectively print multiple copies from single copy by converting the image data into raster bits as taught by Lester at paragraph 7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Tang with Lester to reach the aforementioned advantage.
Regarding claim 3, Tang further discloses wherein the memory includes a volatile memory from which the stored print data is lost when a supply of power to the image forming apparatus is stopped (Tang, col. 6, lines 25-27, data is automatically deleted from storage area upon being turned/off (it means memory is volatile)). 
Regarding claim 4, Combination of Tang with Lester further teaches wherein, in response to the determining that the print data corresponding to the one copy of the printable content is stored in the memory, the controller is to control the communicator to stop receiving the data from the host device (Tang, “If the Proof and Hold version is selected as shown in FIG. 4C, the first copy of the document is printed and the remaining copies are stored on printer 10 in temporary storage 42 so that the user can subsequently print the additional copies at the printer”, in other words, the multiple or plurality of copies are printed later by the print engine using the print data of one copy (first copy) stored in storage, see col. 5, lines 40-44 and Lester, print data from host such as computer is received and once determination is done that multiple prints are required and at least one copy of data is stored in onboard or external storage, then the multiple prints are printed using the data of one copy stored in the external storage without acquiring further data from the host computer, paragraphs 21, 35).
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include stop receiving data techniques as taught by Lester. The motivation for the skilled artisan in doing so is to be able to effectively print multiple copies from single stored copy as taught by Lester at paragraph 21. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Tang with Lester to reach the aforementioned advantage.
Regarding claim 10, Tang in view of Lester further teaches when the print data corresponding to the one copy of the printable content is not stored in the memory (Tang, col. 6, lines 10-24, note that printer 10 will automatically delete the print job anytime additional memory space is needed in temporary storage area 42 of disk drive 30 to store incoming proof and hold print jobs and Lester, printer is a low cost printer without onboard storage, paragraphs 20-22), the controller is to convert the received data corresponding to each of the N copies into print data to be printed by the image former (Lester, paragraphs 20-22, 35, note that when it is determined that printer is low cost one without onboard storage, therefore, printer then receives plurality of data such as one page at a time in sequential order f plurality of copies from host or external storage since printer does not have its own onboard memory to be able to store print data corresponding to one copy (mopying is not possible) and later converts the data and prints it into hard copies)).
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include receiving plurality of copies data and data converting 
Regarding claim 11, Tang further discloses when the print data corresponding to the one copy of the printable content is not stored in the memory, the controller is to delete the print data stored in the memory (col. 6, lines 10-24, note that printer 10 will automatically delete the print job anytime additional memory space is needed in temporary storage area 42 of disk drive 30 to store incoming proof and hold print jobs). 
Regarding claim 13, Tang further discloses wherein the controller is to obtain size information of the print data corresponding to the one copy of the printable content from the host device, and determine that the print data corresponding to the one copy of the printable content is stored in the memory, based on the size information of the print data corresponding to the one copy of the printable content (“The number of print jobs that may be stored in the temporary storage area 42 of disk drive 30 may be configured to the desired size through control panel 38 and through PML commands entered via network interface card 44. The control panel menu item through which temporary storage area 42 is configured is designated QUICK COPY SIZE. Although any size of the memory may be allocated to temporary storage, the Hewlett-Packard LaserJet 8100 printer, for example, will allow the user to store up to fifty files in temporary storage area 42. The default setting is thirty-two files. This represents the total number of print jobs that may be temporarily stored under the Quick Copy and Proof and Hold items in the QUICK COPY JOBS sub-menu of driver 18”, col. 6, lines 48-63).
Regarding claim 15, which recites a non-transitory computer-readable recording medium version of claim 1, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Lester at paragraph 36.
Regarding claim 16, Tang in view of Lester further teaches wherein the size information of the print data corresponding to the one copy of the printable content comprises a number of pages of the one copy of the printable content, a first page and a last page of the one copy of the printable content (one single copy of print job data is received from host, paragraph 17, wherein one copy of printable data received comprises number of pages of that one copy such as 3 pages with page 1 (first page) and page 3 (last page), paragraph 21-22), or a starting point and an ending point of the one copy of the printable content.
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include the sequentially receiving page content with first and last page techniques as taught by Lester. The motivation for the skilled artisan in doing so is to be able to effectively print multiple copies from single copy by utilizing the raster bits and being able to print multiple copies from single stored copy as taught by Lester at paragraph 21. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Tang with Lester to reach the aforementioned advantage.
Regarding claim 17, which recites a non-transitory computer-readable recording medium version of claim 2, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Lester at paragraph 36.

Regarding claim 19, which recites a non-transitory computer-readable recording medium version of claim 4, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Lester at paragraph 36.

Claims 5-7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al., US 6,160629 in view of Lester et al., US 2003/0206315 further in view of Sawano, US 7,019,854 further in view of Henig, US 2011/0185096 as applied in claim 1 above and further in view of well-known art.
Regarding claim 5, Tang further discloses wherein, in response to the determining that the print data corresponding to the one copy of the printable content is stored in the memory (note that when it is determined that there is enough predetermined space to store the single copy of another job with or without the deletion operation, col. 5, lines 1-10, col. 6, lines 48-55), 
the controller is to delete an the data received from the host device (col. 6, lines 10-24, note that printer 10 will automatically delete the print job anytime additional memory space is needed or automatically replaced a print job by the next proof end hold print job from the same user).
Tang with Lester and Sawano and Henig fail to explicitly teach to delete an unconverted portion of the data received from the host device.

Furthermore, since, it has been held that replacing the known element with adding an element and its function in a combination in an application where the element's function is desirable or necessary to perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. See also See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
Regarding claim 6, Tang further discloses wherein, in response to the determining that the print data corresponding to the one copy of the printable content is stored in the memory (note that when it is determined that there is enough predetermined space to store the single copy of another job with or without the deletion operation, col. 5, lines 1-10, col. 6, lines 48-55).
Tang with Lester and Sawano and Henig fail to further teach that the controller is to stop converting an unconverted portion of the data received from the host device. 

Furthermore, since, it has been held that replacing the known element with adding an element and its function in a combination in an application where the element's function is desirable or necessary to perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. See also See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
Regarding claim 7, Tang further discloses wherein, in response to the determining that the print data corresponding to the one copy of the printable content is stored in the memory (note that when it is determined that there is enough predetermined space to store the single copy of another job with or without the deletion operation, col. 5, lines 1-10, col. 6, lines 48-55), 
 the controller is to delete stored print data stored in the memory corresponding to the one copy of the printable content (col. 6, lines 10-24, note that printer 10 will automatically delete the print job anytime additional memory space is needed or automatically replaced a print job by the next proof end hold print job from the same user).
Tang with Lester and Sawano and Henig fail to explicitly teach delete stored print data stored in the memory other than the print data corresponding to the one copy.
However, at the time of the invention, it would have been an obvious matter of design choice to one with the ordinary skill in the art to delete the data which is in additional to the data required for effectively needed for printing the multiple copies of the stored rasterized bits data as converted from the received host computer as taught by Lester since it’s very well known in the art to have the additional unwanted or undesired data to be deleted to both free up the memory space (as taught by Tang) and to reduce the overall load on the system by making it clutter free of nay unwanted additional data which does not relate to the processing at hand. Therefore, from the teachings of well-known art combined with teaches of Tang with Lester and Sawano and Henig, it would be a mere design-oriented preference to better address the needs of the system by deleting the unwanted data to achieve the benefits as exemplified above.
Furthermore, since, it has been held that replacing the known element with adding an element and its function in a combination in an application where the element's function is desirable or necessary to perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. See also See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).

Regarding claim 21, which recites a non-transitory computer-readable recording medium version of claim 6, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Lester at paragraph 36.
Regarding claim 22, which recites a non-transitory computer-readable recording medium version of claim 7, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Lester at paragraph 36.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al., US 6,160629 in view of Lester et al., US 2003/0206315 further in view of Sawano, US 7,019,854 further in view of Henig, US 2011/0185096 as applied in claim 1 above and further in view of Douglas et al., US 2006/0245781.
Regarding claim 8, Tang further discloses wherein, in response to the determining that the print data corresponding to the one copy of the printable content is stored in the memory (note that when it is determined that there is enough predetermined space to store the single copy of another job with or without the deletion operation, col. 5, lines 1-10, col. 6, lines 48-55).
Tang with Lester and Sawano and Henig fail to further teach that the controller is to provide at least one finishing option via a user interface for selecting a finishing option among the at least one finishing option.
note that already imaged copy sheets are presented with the finishing options as shown in user interface of fig. 4 for selection by user, also see claim 1).
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include the storing and printing techniques as taught by Lester, Sawano and Henig and the finishing options applying techniques as taught by Douglas. The motivation for the skilled artisan in doing so is to have an improvement in a finishing system that eliminates `cut and try` by a user in trying to place staples in copy sheet sets in a desired position as taught by Douglas at abstract. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Tang with Lester, Sawano, Henig and Douglas to reach the aforementioned advantage.
Regarding claim 9, Tang with Lester and Sawano and Henig fail to further teach that after the one copy of the printable content is printed to be a copy of a printed content, the image former is to apply the finishing option selected through the user interface to the copy of the printed content and output the copy of the printed content to which the finishing option is applied. 
However, Douglas teaches that after the one copy of the printable content is printed to be a copy of a printed content, the image former is to apply the finishing option selected through the user interface to the copy of the printed content and output the copy of the printed content to which the finishing option is applied (note that after already imaged one set of copy sheets are presented with the finishing options as shown in user interface of fig. 4 for selection by user such that to apply the selected finishing option to the printed copy sheets, also see claim 1).
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include the storing and printing techniques as taught by Lester & Sawano and Henig and the finishing options applying techniques as taught by Douglas. The motivation for the skilled artisan in doing so is to have an improvement in a finishing system that eliminates `cut and try` by a user in trying to place staples in copy sheet sets in a desired position as taught by Douglas at abstract. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Tang with Lester, Sawano, Henig and Douglas to reach the aforementioned advantage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tao et al., US 2012/0188557 – teaches memory capacity and halting printing, paragraph 71.
Bhagwat et al., US 6,742,041 – teaches stop pumping request to stop the transmission of print data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672